Smith, C. J.,
(after stating the facts). There is error in directing a sale. There should have been a re-allotment within the constitutional limits, which are overrun in the first valuation. The present case, with perhaps less reason in' support of the order, is governed by the recent case of Campbell v. White, 95 N. C., 491, of which the Judge must not have known when the decree was made, and adhering to the ruling in that case, we do not propose to review it.
The judgment below must be reversed, that further proceedings be had according to law.
Error. Reversed.